Title: From Thomas Jefferson to Steuben, 23 December 1780
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
In Council Decr. 23. 1780

You were pleased to observe in a conversation with me some time ago that you would furnish us with a description of horses proper for the Cavalry and appoint some person to receive such as we should purchase under that description. As soon as it is convenient for you to do this we will resume the business of purchasing horses for the Continental Cavalry.
The resolution of Congress for allowing to the Officers and Soldiers a pay in their new money from the 1st. of August, has rendered that an object of importance to them. It seems therefore proper that each State should see to the paying their own line, in like manner as they heretofore were to see to the Cloathing them, the new pay being intended in lieu of cloathing. We shall be very glad if you can advise us in what manner we may advance monies and to whom to be applied solely to the paiment of the Virginia Officers and Soldiers in Continental employment.
I have the honor to be with very great esteem & respect Sir Your mo. ob. & mo. hble Servant,

Th: Jefferson


P.S. I send you the printed Advertisements you desired.

